  Case 5:19-cv-00094-TBR Document 12 Filed 02/23/21 Page 1 of 2 PageID #: 48




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                   PADUCAH DIVISION
                             CIVIL ACTION NO. 5:19-CV-94-TBR

BRETT EIGENRAUCH                                                                        PLAINTIFF

V.

DONALD BOWMAN                                                                         DEFENDANT

                            MEMORANDUM OPINION & ORDER

       Plaintiff Brett Paul Eigenrauch, a pretrial detainee at the Calloway County Jail, filed a pro

se 42 U.S.C. § 1983 complaint proceeding in forma pauperis. By prior Memorandum and Order

(DN 9), this Court undertook an initial review of the complaint pursuant to 28 U.S.C. §1915A and

McGore v. Wrigglesworth, 114 F.3d 60 (6th Cir. 1997), overruled on other grounds by Jones v.

Bock, 549 U.S. 199 (2007). The Court construed the complaint as alleging a Fourth Amendment

claim for illegal search and seizure under 42 U.S.C. §1983. The Court found that before completing

the initial review of the action, it required additional information concerning Plaintiff’s state-court

criminal action to determine if the action should be stayed under Wallace v. Kato, 549 U.S. 384,

393 (2007). Therefore, the Court ordered Plaintiff to provide the Court with the status of the

criminal charges against him.

       In compliance with the Court’s Memorandum and Order, Plaintiff filed a handwritten

document stating that he had eight charges pending against him and that two charges had been

dismissed. (DN 10). He additionally stated, “I have not been convicted on any of the charges that

have came from this incident.” The Court ordered the action stayed pending the final disposition

of the criminal case against Plaintiff. (DN 11). The Court also ordered the Plaintiff to notify the

Court in writing within 30 days of the final disposition of the state criminal action against him. Id.




                                                  1
  Case 5:19-cv-00094-TBR Document 12 Filed 02/23/21 Page 2 of 2 PageID #: 49




The Court also warned Plaintiff that his failure to do so would result in the dismissal of this civil

action. Id.

        Plaintiff has not filed anything with the Court since October 30, 2019. Plaintiff is

ORDERED to file a status report with the Court informing it of the status of his state criminal

action within fourteen (14) days of entry of this order. Plaintiff’s failure to comply with this order

may result in dismissal of this civil action. IT IS SO ORDERED.

    IT IS SO ORDERED.




                                                         February 22, 2021

Brett Eigenrauch
Calloway County Jail
310 North 4th Street
Murray, KY 42071
PRO SE




                                                  2
